DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claims rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 reciting the term "different length" is a relative term which renders the claim indefinite.  The term "different length" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, random variables such length of objects exhibit different 

Claim 1 reciting “each of the first domains exhibiting a different length” is unclear and indefinite if the “exhibiting a different length” is for within domain comparison for each of the first domains, or is for domain to domain comparison for the first domains. As such it is unclear and indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-7 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millward et al. 20110250745.

    PNG
    media_image1.png
    395
    564
    media_image1.png
    Greyscale

Regarding claim 5, fig. 5and par [0058]-[0060] of Millward discloses a self-assembled (par [0054]) nanostructure comprising first domains (18(20)) and second domains (16 between (18(20)), the first domains (18(20)) comprising a first block of a block copolymer material (par [0053]-[0055]) and a metal oxide (par [0060] - metal oxide ), the second domains (16 between 20(18)) consisting of a second block of the block copolymer material, and each of the first domains (18(20)) exhibiting a different length (see diameters of each of 18 is different from bottom of 18 to top 18).

Regarding claim 6, Millward disclose wherein the block copolymer material comprises an amphiphilic block copolymer (par [0055] - block copolymer may be PS-b-P2VP which is same material of applicant specification - poly(styrene)-b-poly(2-vinylpyridine) (PS-b-P2VP) block copolymer), and the self-assembled nanostructure comprises hydrophilic domains (18s in comparison to 16 since pyridine – par [0057] which is water soluble ) and hydrophobic domains 16, the hydrophilic  domains 18 comprising 

Regarding claim 7, Millward discloses wherein the block copolymer material comprises a more polar block and a less polar block (PS-b-P2VP – same material as applicant specification - poly(styrene)-b-poly(2-vinylpyridine) (PS-b-P2VP) block copolymer), and wherein the self-assembled nanostructure comprises more polar domains and less polar domains, the more polar domains comprising the more polar block 18and the metal oxide, the less polar domains comprising the less polar block 16 and without the metal oxide.


    PNG
    media_image2.png
    420
    574
    media_image2.png
    Greyscale



first self-assembled domains 18s and second self-assembled domains 16s, each of the first self-assembled domains 18 comprising at least a first portion (portion of 18 within 16) and a second portion (portion 18 above 16) continuous with the first portion, the first portion comprising a first block of a block copolymer material (par [0055] – block copolymer) and a first metal oxide, the second portion comprising the first block of the block copolymer material and a second metal oxide, and 
the second self-assembled domains comprising a second block of the block copolymer material and without any metal oxide.

Regarding claim 10, fig. 9 of Millward discloses wherein the self-assembled nanostructure comprises alternating first and second self-assembled lamellar domains perpendicular to the patterned material, the first self-assembled lamellar domains 18 comprising the first block of the block copolymer material and the first metal oxide, and the second self-assembled lamellar domains 16 comprising the second block of the block copolymer material and without any metal oxide.  

Regarding claim 11, fig. 9 of Millward discloses wherein the first self-assembled domains further comprises a third portion (far left 18), the third portion comprising the first block of a block copolymer material and a third metal oxide (metal oxide in far left 18).  

Regarding claim 12, par [0048] of Millward discloses wherein each of the first, second, and third metal oxides is independently selected from the group consisting of titanium oxide and silicon oxide.



    PNG
    media_image3.png
    403
    542
    media_image3.png
    Greyscale


Regarding claim 14, fig. 5 of Millward discloses a semiconductor structure comprising a self-assembled nanostructure on a material 12, the self-assembled nanostructure comprising self-assembled domains 18 (4 of 18 domains shown in fig. 9) in a matrix 14 (fig. 5), the self-assembled domains comprising at least a first portion (lower 18 portion) and a second portion (middle 18 portion), the first portion comprising a first block of a block copolymer material 18 and a first metal oxide (of the lower 18 portion), the second portion comprising the first block of the block copolymer material 18 and a second metal oxide (of the middle 18 portion), each self-assembled domain of the self-assembled domains comprising the first portion and the second portion in contact with one another, and the matrix 14 comprising a second block of the block copolymer material 16 and without any metal oxide.  

Regarding claim 15, par [0055] (For instance, the block copolymer may be PS-b-P2VP) of Millward discloses wherein the block copolymer material is poly(styrene)-b-poly(2-vinylpyridine) (PS-b-P2VP) block copolymer having a cleavable junction. 

Regarding claim 16, par [0048] of Millward discloses wherein the first and second metal oxides each comprises a metal selected from the group consisting of titanium (Ti) and silicon (Si).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829